DETAILED ACTION
Status of Claims
Claims 1-20 is/are pending.
Claims 1-20 is/are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited range of covering layer B and/or C compositions, in which the recited PHA component, the recited additional polymer component(s), and the recited starch component form the effective entirety of the covering layer composition, does not reasonably provide enablement for the entire claimed compositional range of covering layers B and/or C.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
 	The propriety of a rejection based upon the scope of a claim relative to the scope of the enablement concerns (1) how broad the claim is with respect to the disclosure and (2) whether one skilled in the art could make and use the entire scope of the claimed invention without undue experimentation.  See MPEP 2164.08.  The disclosure as originally filed does not enable one of ordinary skill in the art to make PHA-containing covering layer(s) exhibiting the recited post-crystallization PHA-induced aqueous disintegration properties using PHA-containing covering layer compositions which are encompassed by the present claims (claim 10) but which differ substantially from those utilized in the working Examples of the specification without undue experimentation.

MPEP 2164.01(a)  Undue Experimentation Factors [R-08.2012]
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
       
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
(A) The breadth of the claims; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B) The nature of the invention; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(C) The state of the prior art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(D) The level of one of ordinary skill; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples; and 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(H) The quantity of experimentation needed to make or use the invention based on the
 content of the disclosure. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (reversing the PTO’s determination that claims directed to methods for detection of hepatitis B surface antigens did not satisfy the enablement requirement). In Wands, the court noted that there was no disagreement as to the facts, but merely a disagreement as to the interpretation of the data and the conclusion to be made from the facts. In re Wands, 858 F.2d at 736-40, 8 USPQ2d at 1403-07. The Court held that the specification was enabling with respect to the claims at issue and found that "there was considerable direction and guidance" in the specification; there was "a high level of skill in the art at the time the application was filed;" and "all of the methods needed to practice the invention were well known." 858 F.2d at 740, 8 USPQ2d at 1406. After considering all the factors related to the enablement issue, the court concluded that "it would not require undue experimentation to obtain antibodies needed to practice the claimed invention." Id., 8 USPQ2d at 1407.

 	In particular, with respect to Wand factor (A) the claims are relatively broad -- for example, but not limited to:
• the claims allow for up to 30 wt% of other unspecified components in the PHA-containing covering layer composition(s) (claims 10);

• the claims do not limit the amount(s) and/or type(s) of other components which can be present in amount as high as 30 wt% in the PHA-containing covering layer composition(s); etc.
	  
 	With respect to Wand factor (B), Applicant asserts that the presence of crystallizable polyhydroxyalkanoate (PHA) in the covering layer(s) B and/or C is essential from obtaining films which exhibit the recited aqueous disintegration properties.
 	With respect to Wand factors (C)-(E), Applicant asserts that the effect of post-crystallized PHA on aqueous disintegration properties is surprising and unexpected, and therefore unpredictable and unforeseen to one of ordinary skill in the art.  
 	With respect to Wand factors (F)-(G), the disclosure as originally filed only discloses a limited range of covering layer compositions (i.e., the combined total of PHA and the “at least one additional polymer” and optionally starch constitutes the effective entirety of the given covering layer) which exhibit the recited post-crystallized PHA-induced aqueous disintegration properties (claim 10).
	With respect to Wand factor (H), in view of Applicant’s assertions with respect to the criticality and unexpected effect of a post-crystallized PHA component in the covering layer(s) B and/or C, it is the Examiner’s position that undue experimentation would be required to achieve the recited aqueous disintegration properties specifically caused by post-crystallization of PHA using PHA-containing covering layer compositions which are encompassed by the present claims, but are substantially different from those used in the working Examples (i.e., cover recipes C-H, J-L as set forth in Table 8) in the specification.
 	The disclosure as originally filed only discloses achieving the recited aqueous disintegration properties in which the at least one PHA component, the at least one additional polymer(s), and optionally starch form the effective entirety of the layer B and/or C.  However, since in present claim 10: (i) the at least one crystallizable PHA component can be as low as 20 wt%; (ii) the combined total of crystallizable PHA and the “at least one additional polymer” can be as low as 70 wt% of the cover layer composition (since claim 10 allows for the presence of only one additional polymer, with any non-zero amount); the present claims allows for up to 30 wt% of non-specified materials of any type in the PHA-containing covering layer(s) B and/or C.
 	It is further noted that blends containing more than 20 wt% PHA polymers in combination with up to 70 wt% other polymers (e.g., polylactic acid, polycaprolactone, polybutylene succinate, polybutylene adipate terephthalate, etc.), are known to be capable of forming films or containers which are, far from being water-soluble or water-dispersible (i.e., disintegrating in aqueous solution within 14 days), are useful for containers or packaging for liquids (e.g., water, juice, beverages, etc.) or hot-fill containers, even when the combined total of PHA and said other polymers in the blends constitutes well over 50 wt% of said film or container -- for example, but not limited to: BAILEY ET AL (US 2014/0073745) (a blend containing at least 70 wt% PLA + up to 30 wt% of other polyesters such as PHA); KRISHNASWAMY (US 2013/0065046) (a blend containing 50-95 wt% PLA + 5-50 wt% PHA); STEINKE ET AL (US 2011/0178196) (a blend containing up to 60 wt% PHA + 40-95 wt% aliphatic-aromatic polyester); EGAWA (US 2005/0255606) (a blend containing 25-75 wt% PHA + 75-25 wt% PLA); etc. -- even when the combined total of PHA and said other polymers in the blends constitutes well over 50 wt% of said film or container. Therefore, Applicant has not provided evidence that the recited crystallization-triggered aqueous disintegration properties are an inherent feature of the composition of claim 10.  Furthermore, Applicant has not provided evidence that the recited crystallization-triggered aqueous disintegration properties can be obtained utilizing layer compositions containing up to 30 wt% (claim 10) of all types of other materials, particularly in view of Applicant’s assertions with respect to the surprising and unexpected effect of post-crystallization PHA on the aqueous disintegration properties of the PHA-containing covering layer, and in view of prior art disclosing known PHA blends meeting the composition limitations for the recited covering layers B and/or C but which are not readily water-soluble or water-disintegrating (since they are disclosed as being suitable for containers or packaging for liquids).
 	In view of the above, the disclosure as originally filed fails to provide adequate guidance as to what types of adjustments or modifications are necessary with respect to film structure and/or layer compositions in order to obtain the recited crystallization-triggered aqueous disintegration properties in the claimed PHA-containing covering layer compositions when the PHA-containing covering layer(s) contain up to 30 wt% (claims 10) of other unrestricted materials (e.g., but not limited to, other components commonly used in biodegradable and/or water-soluble materials -- for example: other biodegradable polymers and/or materials; non-biodegradable polymers and/or materials; water-sensitive polymers and/or materials; non-water-sensitive polymers and/or materials; organic or inorganic fillers or fibers; reinforcing agents; plasticizers; compatibilizers; toughening agents; water-repelling and/or hydrophobic components; etc.), particularly in view of Applicant’s assertions with respect to the surprising and unexpected effect of post-crystallization PHA on the aqueous disintegration properties of the PHA-containing covering layer, and in view of prior art disclosing known PHA blends meeting the composition limitations for the recited covering layers B and/or C but which are not readily water-soluble or water-disintegrating (since they are disclosed as being suitable for containers or packaging for liquids).
 	 The presence of non-trivial (e.g., up to 30 wt%) amounts of unrestricted other components is reasonably expected to materially affect the ability of the PHA component to crystallize, as well as materially affecting the post-crystallization physical and mechanical properties of PHA resins (sometimes unpredictably), which in turn which would materially affect the ability of the PHA component to crystallize sufficient to “causes or allows” the claimed PHA-containing covering layer(s) to exhibit the recited crystallization-triggered aqueous disintegration properties.  For example, it is unclear whether the necessary amount of PHA which, through post-crystallization, causes or allows the covering layer to disintegrate….” can be ascertained by one of ordinary skill in the art without undue experimentation: if a water-resistant and/or ductility-enhancing polymer is present (e.g., ethylene-vinyl acetate, as suggested by MINAMI ET AL (US 2015/0166785; if plasticizers, which are commonly used in polymeric films in order to obtain a specified degree of flexibility, softness, or low temperature performance) are present; and/or if a hydrophobic or water-repelling additive is present.  It is also uncertain whether the recited aqueous disintegration properties can be even be achieved if a component which materially affects the post-crystallization physical properties of PHA resins (e.g., plasticizers, etc.), and/or if a component which materially increases the water-insolubility and/or water-resistance of the PHA-containing covering layer composition are present, particularly in view of Applicant’s assertions with respect to the surprising and unexpected effect of post-crystallization PHA on the aqueous disintegration properties of the PHA-containing covering layer, and in view of prior art disclosing known PHA blends meeting the composition limitations for the recited covering layers B and/or C but which are not readily water-soluble or water-disintegrating (since they are disclosed as being suitable for containers or packaging for liquids).
	In view of the above, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with the present claims without undue experimentation, in particular with respect to covering layer(s) B and/or C containing up to 30 wt% of unrestricted materials.
 	Viewed in the light most favorable to Applicant, the disclosure as originally filed appears to only provide enablement for the recited post-crystallization PHA-induced aqueous disintegration properties in covering layer(s) B and/or C in which the combined total of PHA and the at least one additional polymer(s) is at least 70 wt% with starch constituting the remaining portion of covering layer(s) B and/or C (as seen in the compositions C-H, J-L in Table 8 in which the combined totals of PHA and the at least one additional polymer(s) and optionally starch constitute the effective entirety of the respective layer) of the total weight of the particular covering layer.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over:
 	claims 1-41 of U.S. Patent No. 11,358,378. 
 	Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,358,378 claim biodegradable films containing middle layer A and covering layer(s) B and/or C as recited in present application claims 1-8, 11-12, 14-20 having the physical properties as recited in present claims 9-10, 13.

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
 	WANG ET AL (US 2014/0005620),
	in view of WHITEHOUSE (US 2011/0189414),
	and in view of LEE ET AL (2017/0259976) or NODA ET AL (US 2002/0177827).
	WANG ET AL ‘620 discloses a multilayer polymer film which is both flushable and biodegradable, wherein the polymer film comprising:
• a first biodegradable water-barrier skin layer (corresponding to recited “covering layer B”), wherein the skin layer comprises:
 
(a) 70-100 wt% biodegradable polyester component which contains:

(i) 10-90 wt% is polyalkylene carbonate;
 
(ii) 90-10 wt% is other biodegradable polyester(s) such as polyhydroxyalkanoate (PHA) (e.g., polyhydroxybutyrate, polyhydroxyvalerate, copolymers thereof, etc.), aliphatic copolyesters (e.g., polybutylene succinate, polybutylene adipate, etc.), and/or aliphatic-aromatic copolyesters (e.g., derived from 1,4-butanediol, terephthalic acid, adipic acid, etc.) and blends thereof; 

(b) optionally starch, wherein starch is not a required component;

• a biodegradable water-soluble core layer (corresponding to recited “middle layer A”), wherein the core layer comprises a water-soluble polymer (e.g., polyvinyl alcohol, chemically modified starch, etc.); and/or biodegradable polymers (e.g., biodegradable polyesters, starch, etc.);

• a second biodegradable water-barrier skin layer (corresponding to recited “covering layer C”), wherein the skin layer comprises:

(a) 70-100 wt% biodegradable polyester component which contains:

(i) 10-90 wt% is polyalkylene carbonate;
 
(ii) 90-10 wt% is other biodegradable polyester(s) such as polyhydroxyalkanoate (PHA) (e.g., polyhydroxybutyrate, polyhydroxyvalerate, copolymers thereof, etc.), aliphatic copolyesters (e.g., polybutylene succinate, polybutylene adipate, etc.), and/or aliphatic-aromatic copolyesters (e.g., derived from 1,4-butanediol, terephthalic acid, adipic acid, etc.) and blends thereof, 

(b) optionally starch, wherein starch is not a required component;

In the water-barrier skin layers, the polyalkylene carbonate can form a discontinuous phase within a continuous phase formed by the biodegradable polymers, even at polyalkylene carbonate contents as high as 60 wt%. The multilayer polymer film has a typical overall thickness of 50 microns or less, wherein the first and second water-barrier skin layers each typically have, but are not limited to, a thickness of 0.1-10 microns, the water-soluble core layer typically has, but is not limited to, a thickness of 1-40 microns, wherein the water-soluble core layer comprises 50-99 wt% of the multilayer polymer film.  The dry multilayer polymer film desirably has a typical MD tensile strength of 10-80 MPa, a typical TD tensile strength of 4-40 MPa, and a MD elongation at break of at least 80%.  The multilayer polymer film can be liquid impermeable (e.g., capable of resisting a hydrostatic pressure of 100 millibar or more), but is readily flushable (e.g., capable of dissolving, disintegrating or dispersing readily when flushed down a toilet, etc.).  The multilayer polymer film can be formed by melt blending the compositions of the skin and core layers in individual extruders, followed by coextrusion of the skin and core layers, wherein the surface(s) of the multilayer polymer film are optionally embossed.  The multilayer polymer films are useful for forming a wide variety of articles (e.g., bags, pouches, wraps, packaging, etc.). (entire document, e.g., paragraph 0002, 0005-0006, 0022-0023, 0025-0026, 0039, 0043-0054, 0060, 0064-0071, 0075-0077, 0088-0094, 0098-0099, 0110, etc.) However, the reference does not specifically disclose the tensile strength of the water-barrier skin layers or the recited disintegration rate.
	WHITEHOUSE ‘414 discloses that it is well known in the art to use biodegradable polyester compositions comprising:
• 5-95 wt% polyhydroxyalkanoates (e.g., polyhydroxybutyrate, polyhydroxybutyrate-valerate, etc. produced by chemical or microbial processes);

• 95-5 wt% biodegradable aliphatic-aromatic polyesters (e.g., polybutylene adipate terephthalate; polybutylene sebacate terephthalate, etc.) and optionally biodegradable aliphatic polyesters (e.g., polybutylene succinate, polybutylene succinate adipate, etc.);
 
to form biodegradable films having reduced tackiness and enhanced mechanical properties (e.g., a typical tensile strength of 10 MPa or more and an elongation at break of at least 95%). The films are suitable for use in disposable packaging films, absorbent or hygiene products, etc.  (paragraph 0002-0007, 0019, 0024, 0092-0096, 0101-0103, 0107, 0109, 0138, etc.)
	LEE ET AL discloses that it is well known in the art to incorporate degradation accelerators into water-soluble film layers and water-insoluble film layers of laminates in order to adjust the rate of degradation (e.g., in the presence of water, etc.) of said layers. (paragraph 0100, 0103-0106, etc.)
 	NODA ET AL ‘827 discloses that it is well known in the art to improve the water dispersibility of polymeric articles by providing mechanically weakened portions while retaining sufficient tensile strength to retain integrity during usage, with a typical tensile strength reduction of about 50%. (e.g., paragraph 0007-0008, 0010, 0047, etc.)
 	Regarding claims 1-9, 11-12, 14-16, 18, 20, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use known biodegradable thermoplastic PHA-containing blends capable of forming films with good tensile strength as disclosed in WHITEHOUSE ‘414 as the biodegradable polyester(s) component in the water-barrier skin layers in the polymer films of WANG ET AL ‘620 in order to produce biodegradable films with sufficient mechanical strength and elasticity to withstand usage, but is readily biodegradable and flushable (e.g., capable of disintegrating or hydrolytically decomposing in an aqueous environment) after use, since the tensile strength of a laminate is generally heavily dictated by the tensile strength of the strongest layer(s).
 	Further regarding claims 1, 20, since: (i) WANG ET AL ‘620 discloses water-barrier skin layers comprising of 70-100 wt% biodegradable polyester component, of which 10-90 wt% is polyalkylene carbonate and 90-10 wt% is other biodegradable polyester(s) such as polyhydroxyalkanoate (PHA) (e.g., polyhydroxybutyrate, polyhydroxyvalerate, copolymers thereof, etc.), aliphatic copolyesters (e.g., polybutylene succinate, polybutylene adipate, etc.), and/or aliphatic-aromatic copolyesters (e.g., polybutylene adipate terephthalate, etc.) and blends thereof; WANG ET AL ‘620 discloses water-barrier skin layers formed from blends containing up to 90 wt% PHA and up to 90 wt% aliphatic copolyesters and/or aliphatic-aromatic copolyesters, wherein the combined total of said biodegradable polyester(s) (e.g., PHA, aliphatic copolyesters, and/or aliphatic-aromatic copolyesters) comprises up to 90 wt% of the water-barrier skin layer.
	Further regarding claim 9, one of ordinary skill in the art would have selected the compositions of the water-barrier skin layers of WANG ET AL ‘620 so that the tensile strength values in both the MD and TD of the water-barrier skin layers are substantially similar to the desired tensile strength values for the dry multilayer polymer film as a whole in order to prevent premature breakage or delamination during usage (i.e., prior to disposal in water).
	Further regarding claims 1, 20, one of ordinary skill in the art would have selected the compositions and thicknesses of the skin layers of WANG ET AL ‘620 so that the liquid impermeability of the individual skin layers are substantially similar to the desired liquid impermeability (e.g., capable of resisting a hydrostatic pressure of approximately 20 mm water column millimeter) of the multilayer polymer film as a whole in order to provide sufficient liquid barrier properties to prevent premature dissolution or fragmentation during usage and/or before disposal).
	Regarding claim 9, one of ordinary skill in the art would have utilized skin layers having mechanical properties (e.g., tensile strength) in the transverse direction which are similar to the machine direction in the multilayer polymer films of WANG ET AL ‘620 in order to prevent undesirable directional weaknesses (e.g., splitting or tearing) due to a substantial difference in mechanical properties in different directions, and/or to avoid the need to position the film layers in particular orientations in order to obtain a multilayer film with the required overall mechanical properties (e.g., strength, elasticity) for a specific application (e.g., skin wipes, personal hygiene articles, etc.).
	Regarding claim 13, it would have been obvious to one of ordinary skill in the art to incorporate a readily hydrolysable biodegradable polymer, in combination with known methods of making materials more susceptible to aqueous disintegration and hydrolysis-induced breakdown (e.g., effective amounts of known water-activated degradation accelerators as suggested by LEE ET AL; selective weakened portions as suggested by NODA ET AL ‘827 while retaining sufficient tensile strength for usage; etc.), in the water-barrier skin layers in WANG ET AL ‘620 in order to make the skin layers disintegrate and decompose within 7 days when immersed in water, thereby making said products formed from the polymer films of WANG ET AL ‘620 readily and rapidly disintegrating and/or decomposable in aqueous environments (e.g., sewage) in order to facilitate flushing and disposal.  
Regarding claim 17, one of ordinary skill in the art would have applied known, conventional surface texturing methods (e.g., corrugation, embossing, etc.) to the skin layers of the films of WANG ET AL ‘331 in order to produce the visual and/or tactile characteristics required and/or desired for specific applications (e.g., hygiene articles, personal care articles, skin wipes, etc.)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen (Vivian.chen@uspto.gov) whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.   
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

December 3, 2022

/Vivian Chen/
Primary Examiner, Art Unit 1787